Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/27/2020 has been entered. Claims 1-30 remain pending in this application. No claims have been amended. No claims have been cancelled. Applicant's amendment is in response to the Non-Final Office Action mailed 06/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-18, 20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Prevatt (US 20190037350 A1), hereinafter Prevatt, in view of Gapin (US 20210356582 A1), hereinafter Gapin in further view of Delaveau (US 20050285787 A1), hereinafter Delaveau

Regarding claim 1, Prevatt, as shown below, discloses a method of performing radio frequency (RF) sensing comprising the following limitations:
receiving, at the mobile device (See at least Fig. 10, 1004, [0387] “The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE). The delays are used to uniquely determine geometric relationships between the antennas and the mobile receiver.”),
 a configuration from a server (See at least Fig. 12, [0420] “The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved. These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.”), 
wherein the configuration includes timing information for each of one or more wireless reference signals transmitted by a network entity of the wireless communications network (See at least Fig. 12, [0420] “The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved. These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.”); 
determining, with the mobile device and based on the configuration: a first Time of Arrival (ToA) of a Line-Of-Sight (LOS) wireless signal at the mobile device (See at least Fig. 10, 12, 1000, [0336] “separating the DLOS signal and reflected signals, even when DLOS signal is significantly attenuated (10 dB-20 dB lower) relatively to one or more reflected signals. Thus, the embodiments significantly lower the error in the estimated ranging signal DLOS time-of-flight and consequently TOA, RTT and DTOA measurements.” [420] “These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.” Prevatt discloses using a DLOS (Direct Line of Sight) system of TOA, for ranging, using time synchronization. Prevatt further discloses that the calculations for obtaining a location may be accomplished at the UE (user equipment).) 
wherein the LOS wireless signal comprises a first wireless reference signal of the one or more wireless reference signals (See at least [0019] “Positioning reference signals (PRS) were added in the Release 9 of the LTE 3GPP and are meant to be used by the user equipment (UE) for OTDOA positioning”, [0021] “Some multipath mitigation can be achieved by increased PRS signal bandwidth. However, this consequently results in increased scheduling complexity and longer times between UE positions fixes… In other cases, especially when the DLOS signal strength is significantly lower (10-20 dB) compared to the reflected signal(s) strength” Prevatt discloses as a tool to mitigate multipath, the use of an increased PRS (wireless) signal bandwidth.); and 
determining, with the mobile device, a position of the mobile device relative to the network entity (See at least [0063] “Each unit processes the returned signals from the other units and, depending on the triangulation or trilateration and/or other methods used, continuously determines their relative and/or actual locations.”); 

Prevatt does not explicitly disclose a second ToA of an echo signal at the mobile device, wherein the echo signal comprises a reflection, from an object, of the first wireless reference signal or a second wireless reference signal of the one or more wireless reference signals and providing the position of the object with the mobile device. However, Gapin, in the same or in a similar field of endeavor, discloses:
a second ToA (See at least [0023] “To determine that the second signal is the reflected signal 312, the processors 306 may first determine one or more characteristics of the second signal including, but not limited to, a signal strength, a phase, an arrival time, a” ) of an echo signal at the mobile device, wherein the echo signal comprises a reflection, from an object, of the first wireless reference signal or a second wireless reference signal of the one or more wireless reference signals (See at least [0013] “While a portion of the transmitted communication signal may be received and processed by the UE as intended, a majority of the transmitted communication signal, i.e., electromagnetic energy of the transmitted communication signal, may be absorbed or reflected by objects in its path, such as air, buildings, trees, terrain, and the like”); 
and providing the position of the object with the mobile device (See at least [0013] “Based on one or more characteristics of the reflected signal relative to the corresponding characteristics of the transmitted communication signal, topographic, or map, data of the surrounding area may be extracted from the reflected signal” ).

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin. One would have been motivated to do so in order to improve or enhance topographical data (See at least [0040] “Because signals at different frequencies have different characteristics, such as dispersion, absorption, reflectivity, and the like, to improve or enhance the topographic data based on the characteristics of a reflected signal”).

The combination of Prevatt and Gapin does not explicitly disclose determining, with the mobile device, a position of the object based on: a time difference between the first ToA and the second ToA, and the position of the mobile device relative to the network entity. However, Delaveau, in the same or in a similar field of endeavor, discloses:
determining, with the mobile device, a position of the object based on: a time difference between the first ToA and the second ToA (See at least Fig. 1[0082] “measuring the instant of arrival t.sub.Ei-C-Rj of the path (E.sub.i-C-R.sub.j) reflected by the aircraft, then its delay .tau..sub.Ei,C,Rj relative to the direct signal from the transmitter Ei, if the latter is received, or else its delay .tau..sub.Ei,C,Rj-.tau..sub.- Ei,Rj relative to the instant of transmission t.sub.Ei of the signal by the transmitter when this instant is known or has been noted beforehand”, [0083] “h) deducing therefrom the position of the aircraft at the intersection of the ellipsoids defined by the foci constituted by the transmitters” Delaveau discloses the use of time difference between the times of arrival of a signal representative of a LOS and an echo.), and the position of the mobile device relative to the network entity (See at least Fig. 1b, [0072] “tau..sub.Ei,Rj is duration of the path between the transmitter Ei and the receiver Rj, D.sub.Ei,Rj is the distance of the path between the transmitter Ei and the receiver Rj)”, [0092] “Other transmitters that can be used are, for example, digital RF transmitters whose characteristics are known by standardization or by preliminary analysis. They have certain properties of synchronization. Their coordinates (position) are, for example, known beforehand or else measured subsequently to the implementation of the method according to the invention.” Delaveau discloses times and distances as relations between receivers and transmitters, and labels. A person having ordinary skill in the art would understand that time and distance are interchangeable measures of position relative to two points. Deleveau further redundantly labels these distances with both units of time and distance.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau. One would have been motivated to do so in order to efficiently process signals (See at least [0032] “The idea of the invention lies notably in the exploitation of the presence of transmitters of certain radio and television broadcasting networks… It uses especially opportunities for the time-related synchronization of signals, as well as efficient source-separation methods”).

Regarding claim 2, the combination of Prevatt, Gapin, and Delaveau, as shown in the rejection above, discloses all of the limitations of claim 1. Prevatt further discloses the first wireless reference signal comprises a Positioning Reference Signal (PRS) (See at least [0020] “As noted, PRS can be used by the UE for the Downlink Observed Time Difference of Arrival (DL-OTDOA) positioning”).

Regarding claim 3, the combination of Prevatt, Gapin, and Delaveau, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. Prevatt further discloses determining the position of the mobile device relative to the network entity is based, at least in part, on the PRS (See at least [0019] “Positioning reference signals (PRS) were added in the Release 9 of the LTE 3GPP and are meant to be used by the user equipment (UE) for OTDOA positioning (a type of multilateration)” [0063] “Each unit processes the returned signals from the other units and, depending on the triangulation or trilateration and/or other methods used, continuously determines their relative and/or actual locations” ).

Regarding claim 4, the combination of Prevatt, Gapin, and Delaveau, as shown above, discloses all the limitations of claim 1. The combination of Prevatt and Gapin does not explicitly disclose the echo signal comprises a reflection of the first wireless reference signal from the object, and wherein the mobile device further estimates Doppler from the echo signal. However, Delaveau, in the same or in a similar field of endeavor, discloses the echo signal comprises a reflection of the first wireless reference signal from the object, and wherein the mobile device further estimates Doppler from the echo signal (See at least Figs. 4-6, [0122] “the building of an estimator of the synchronization instants and Doppler frequencies corresponding to each replica of the discriminating signal”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau. One would have been motivated to do so in order to efficiently process signals (See at least [0032] “The idea of the invention lies notably in the exploitation of the presence of transmitters of certain radio and television broadcasting networks… It uses especially opportunities for the time-related synchronization of signals, as well as efficient source-separation methods”).

Regarding claim 5, the combination of Prevatt, Gapin, and Delaveau, as shown above, discloses all the limitations of claim 1. The combination of Prevatt and Gapin does not explicitly disclose the echo signal comprises a reflection of the second wireless reference signal from the object, wherein determining the position of the object is further based on a difference between a time the network entity transmits the first wireless reference signal and a time the network entity transmits the second wireless reference signal. However, Delaveau, in the same or in a similar field of endeavor, discloses the echo signal comprises a reflection of the second wireless reference signal from the object, wherein determining the position of the object is further based on a difference between a time the network entity transmits the first wireless reference signal and a time the network entity transmits the second wireless reference signal (See at least Figs. 4a-4b, [0128] “The first part 4a of the figure represents the detection and the time/Doppler synchronization on a time-sliding window and the computation of a window-based criterion C(n). The second part 4b of the figure is a graph, where the x-axis corresponds to the synchronization in time and the y-axis corresponds to the Doppler synchronization, representing the computation C(n) on each window with the coverage of the delay/Doppler excursion domain” [0034] “The invention relates to a method for the detection and/or locating of a mobile craft in a reception system making use of transmitters of opportunity whose signal comprises elements enabling the synchronization of the receiver” Delaveau discloses a system of time synchronization or signals utilized in locating objects). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau. One would have been motivated to do so in order to efficiently process signals (See at least [0032] “The idea of the invention lies notably in the exploitation of the presence of transmitters of certain radio and television broadcasting networks… It uses especially opportunities for the time-related synchronization of signals, as well as efficient source-separation methods”).

Regarding claim 6, the combination of Prevatt, Gapin, and Delaveau as shown above, discloses all the limitations of claims 1 and 5. The combination of Prevatt and Gapin does not explicitly disclose determining the difference between the time the network entity transmits the first wireless reference signal and the time the network entity transmits the second wireless reference signal based on the timing information in the configuration. However, Delaveau, in the same or in a similar field of endeavor, discloses determining the difference between the time the network entity transmits the first wireless reference signal and the time the network entity transmits the second wireless reference signal based on the timing information in the configuration (See at least Fig. 1, 4-6, [0051] “any network of transmitters known (either by standardization or by prior analysis) possessing certain properties of time synchronization (the sending of synchronization words, learning sequences, pilot codes, etc.) intended for locking into the receivers such as cell infrastructure networks, PMR networks, satellite networks, etc” [0075] “b) separating each transmission present on the carrier frequencies examined by the receiver or receivers, for example by differential filtering of the different carriers, and then by space/time filtering of the signals present on each carrier” Delaveau discloses transmission signals having time synchronization information and properties and separating these transmissions based on their contents). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau. One would have been motivated to do so in order to efficiently process signals (See at least [0032] “The idea of the invention lies notably in the exploitation of the presence of transmitters of certain radio and television broadcasting networks… It uses especially opportunities for the time-related synchronization of signals, as well as efficient source-separation methods”).

Regarding claim 7, the combination of Prevatt, Gapin, and Delaveau, as shown in the rejection above, discloses all of the limitations of claim 1. Prevatt further discloses for each of the one or more wireless reference signals, the configuration comprises: a signal type of the respective wireless reference signal (See at least [0020] “As noted, PRS can be used by the UE for the Downlink Observed Time Difference of Arrival (DL-OTDOA) positioning”), a duration of the respective wireless reference signal (See at least Fig. 1-1A, “In FIG. 1 the time duration T.sub.f for every frequency component is long enough to obtain the ranging signal narrow-bandwidth property”), a center frequency and bandwidth of the respective wireless reference signal (See at least [0235] “Scaling of Δf to Center Frequencies in Channels: to meet the FCC requirements at the VHF or lower frequencies a channelized transmission with constant channel spacing will be required. In a channelized transmission band with constant channel spacing that is small compared to the total allocated band… the lowest RF transmitted frequency can be centered in one channel and all other frequencies fall at the center of channels), or a period and prepetition factor of the respective wireless reference signal, or any combination thereof. The elements mapped to in the above rejection are steps that must be performed, the additional elements are not required for the claim to be rejected by prior art.

Regarding claim 9, the combination of Prevatt, Gapin, and Delaveau, as shown in the rejection above, discloses all of the limitations of claim 1. Prevatt further discloses receiving a location of the network entity from the server, wherein determining the position of the mobile device relative to the network entity is based, at least in part, on the location of the network entity (See at least [0419]-[0420] “The time-stamped processed signal, for example the LTE frame start (could be other signals, especially in other networks), also includes the eNB (cell) location and/or cell ID, is sent via the Internet/Ethernet backhaul to a central TMO Server that creates, maintains and updates a data base of all eNBs. The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved”)

Regarding claim 12, Prevatt, as shown below, discloses a mobile device comprising the following limitations:
a wireless communication interface (See at least Fig. 10, 1004, [0387] “The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE). The delays are used to uniquely determine geometric relationships between the antennas and the mobile receiver.”);
a memory (See at least Fig. 3B, 170, “is stored in the memory 170”);
one or more processing units communicatively coupled with the wireless communication interface and the memory (See at least Fig. 3A-3C, [0083] “The embodiment advantageously uses the multi-path mitigation processor to separate the DLOS signal and reflected signals. Thus, the embodiment significantly lowers the error in the estimated ranging signal DLOS time-of-flight”) and configured to: receive, via the wireless communication interface (See at least Fig. 10, 1004, [0387] “The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE). The delays are used to uniquely determine geometric relationships between the antennas and the mobile receiver.”), a configuration from a server (See at least Fig. 12, [0420] “The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved. These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.”)
wherein the configuration includes timing information for each of one or more wireless reference signals transmitted by a network entity of a wireless communications network (See at least Fig. 12, [0420] “The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved. These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.”); 
determine, based on the configuration: a first Time of Arrival (ToA) of a Line-Of-Sight (LOS) wireless signal at the mobile device (See at least Fig. 10, 12, 1000, [0336] “separating the DLOS signal and reflected signals, even when DLOS signal is significantly attenuated (10 dB-20 dB lower) relatively to one or more reflected signals. Thus, the embodiments significantly lower the error in the estimated ranging signal DLOS time-of-flight and consequently TOA, RTT and DTOA measurements.” [420] “These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.” Prevatt discloses using a DLOS (Direct Line of Sight) system of TOA, for ranging, using time synchronization. Prevatt further discloses that the calculations for obtaining a location may be accomplished at the UE (user equipment).) 
wherein the LOS wireless signal comprises a first wireless reference signal of the one or more wireless reference signals (See at least [0019] “Positioning reference signals (PRS) were added in the Release 9 of the LTE 3GPP and are meant to be used by the user equipment (UE) for OTDOA positioning”, [0021] “Some multipath mitigation can be achieved by increased PRS signal bandwidth. However, this consequently results in increased scheduling complexity and longer times between UE positions fixes… In other cases, especially when the DLOS signal strength is significantly lower (10-20 dB) compared to the reflected signal(s) strength” Prevatt discloses as a tool to mitigate multipath, the use of an increased PRS (wireless) signal bandwidth.); and 
determine a position of the mobile device relative to the network entity (See at least [0063] “Each unit processes the returned signals from the other units and, depending on the triangulation or trilateration and/or other methods used, continuously determines their relative and/or actual locations.”); 

Prevatt does not explicitly disclose a second ToA of an echo signal at the mobile device, wherein the echo signal comprises a reflection, from an object, of the first wireless reference signal or a second wireless reference signal of the one or more wireless reference signals and provide the position of the object with the mobile device. However, Gapin, in the same or in a similar field of endeavor, discloses:
a second ToA (See at least [0023] “To determine that the second signal is the reflected signal 312, the processors 306 may first determine one or more characteristics of the second signal including, but not limited to, a signal strength, a phase, an arrival time, a” ) of an echo signal at the mobile device, wherein the echo signal comprises a reflection, from an object, of the first wireless reference signal or a second wireless reference signal of the one or more wireless reference signals (See at least [0013] “While a portion of the transmitted communication signal may be received and processed by the UE as intended, a majority of the transmitted communication signal, i.e., electromagnetic energy of the transmitted communication signal, may be absorbed or reflected by objects in its path, such as air, buildings, trees, terrain, and the like”); 
and provide the position of the object with the mobile device (See at least [0013] “Based on one or more characteristics of the reflected signal relative to the corresponding characteristics of the transmitted communication signal, topographic, or map, data of the surrounding area may be extracted from the reflected signal” ).

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin. One would have been motivated to do so in order to improve or enhance topographical data (See at least [0040] “Because signals at different frequencies have different characteristics, such as dispersion, absorption, reflectivity, and the like, to improve or enhance the topographic data based on the characteristics of a reflected signal”).
The combination of Prevatt and Gapin does not explicitly disclose determine a position of the object based on: a time difference between the first ToA and the second ToA, and the position of the mobile device relative to the network entity. However, Delaveau, in the same or in a similar field of endeavor, discloses:
determine a position of the object based on: a time difference between the first ToA and the second ToA (See at least Fig. 1[0082] “measuring the instant of arrival t.sub.Ei-C-Rj of the path (E.sub.i-C-R.sub.j) reflected by the aircraft, then its delay .tau..sub.Ei,C,Rj relative to the direct signal from the transmitter Ei, if the latter is received, or else its delay .tau..sub.Ei,C,Rj-.tau..sub.- Ei,Rj relative to the instant of transmission t.sub.Ei of the signal by the transmitter when this instant is known or has been noted beforehand”, [0083] “h) deducing therefrom the position of the aircraft at the intersection of the ellipsoids defined by the foci constituted by the transmitters” Delaveau discloses the use of time difference between the times of arrival of a signal representative of a LOS and an echo.), and the position of the mobile device relative to the network entity (See at least Fig. 1b, [0072] “tau..sub.Ei,Rj is duration of the path between the transmitter Ei and the receiver Rj, D.sub.Ei,Rj is the distance of the path between the transmitter Ei and the receiver Rj)”, [0092] “Other transmitters that can be used are, for example, digital RF transmitters whose characteristics are known by standardization or by preliminary analysis. They have certain properties of synchronization. Their coordinates (position) are, for example, known beforehand or else measured subsequently to the implementation of the method according to the invention.” Delaveau discloses times and distances as relations between receivers and transmitters, and labels. A person having ordinary skill in the art would understand that time and distance are interchangeable measures of position relative to two points. Deleveau further redundantly labels these distances with both units of time and distance.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau. One would have been motivated to do so in order to efficiently process signals (See at least [0032] “The idea of the invention lies notably in the exploitation of the presence of transmitters of certain radio and television broadcasting networks… It uses especially opportunities for the time-related synchronization of signals, as well as efficient source-separation methods”).

Regarding dependent claims 13, 14, 18, and 20, applicant recites limitations of the same or substantially the same scope as claims 2, 3, 7, and 9.  Accordingly, claims 13, 14, 18, and 20 are rejected in the same or substantially the same manner as claim 2, 3, 7, and 9, shown above.

Regarding dependent claims 15-17 and 26-28, applicant recites limitations of the same or substantially the same scope as claims 4-6. Accordingly, claims 15-17 and 26-28 are rejected in the same or substantially the same manner as claim 4-6, shown above.


Regarding independent claim 23, applicant recites limitations of the same or substantially the same scope as claim 12.  Accordingly, claim 23 is rejected in the same or substantially the same manner as claim 12, shown above.

Regarding dependent claims 24, 25, and 29, applicant recites limitations of the same or substantially the same scope as claims 2, 3, and 7.  Accordingly, claims 24, 25, and 29 are rejected in the same or substantially the same manner as claim 2, 3, and 7, shown above.

Regarding claim 30, Prevatt, as shown below, discloses a non-transitory computer-readable medium storing instructions for performing radio frequency (RF) sensing with code instructions (See at least [0026] “The proposed system can use software implemented digital signal processing and software defined radio technologies”) comprising the following limitations:
receiving (See at least Fig. 10, 1004, [0387] “The LTE DAS system produces multiple copies of the same signal seen at various time offsets to a mobile receiver (UE). The delays are used to uniquely determine geometric relationships between the antennas and the mobile receiver.”) a configuration from a server (See at least Fig. 12, [0420] “The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved. These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.”), 
wherein the configuration includes timing information for each of one or more wireless reference signals transmitted by a network entity of the wireless communications network (See at least Fig. 12, [0420] “The UE and/or eNB(s) involved in the process of ranging and obtaining a location fix will quire the TMO Server and the server will return the time synchronization offsets between the eNB(s) involved. These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.”); 
determining, based on the configuration: a first Time of Arrival (ToA) of a Line-Of-Sight (LOS) wireless signal at the mobile device (See at least Fig. 10, 12, 1000, [0336] “separating the DLOS signal and reflected signals, even when DLOS signal is significantly attenuated (10 dB-20 dB lower) relatively to one or more reflected signals. Thus, the embodiments significantly lower the error in the estimated ranging signal DLOS time-of-flight and consequently TOA, RTT and DTOA measurements.” [420] “These time synchronization offsets will be used by the UE and/or eNB(s) involved in the process of obtaining a location fix to adjust the location fix.” Prevatt discloses using a DLOS (Direct Line of Sight) system of TOA, for ranging, using time synchronization. Prevatt further discloses that the calculations for obtaining a location may be accomplished at the UE (user equipment).) 
wherein the LOS wireless signal comprises a first wireless reference signal of the one or more wireless reference signals (See at least [0019] “Positioning reference signals (PRS) were added in the Release 9 of the LTE 3GPP and are meant to be used by the user equipment (UE) for OTDOA positioning”, [0021] “Some multipath mitigation can be achieved by increased PRS signal bandwidth. However, this consequently results in increased scheduling complexity and longer times between UE positions fixes… In other cases, especially when the DLOS signal strength is significantly lower (10-20 dB) compared to the reflected signal(s) strength” Prevatt discloses as a tool to mitigate multipath, the use of an increased PRS (wireless) signal bandwidth.); and 
determining a position of the mobile device relative to the network entity (See at least [0063] “Each unit processes the returned signals from the other units and, depending on the triangulation or trilateration and/or other methods used, continuously determines their relative and/or actual locations.”); 

Prevatt does not explicitly disclose a second ToA of an echo signal at the mobile device, wherein the echo signal comprises a reflection, from an object, of the first wireless reference signal or a second wireless reference signal of the one or more wireless reference signal and the position of the mobile device relative to the network entity; and providing the position of the object with the mobile device. However, Gapin, in the same or in a similar field of endeavor, discloses:
a second ToA (See at least [0023] “To determine that the second signal is the reflected signal 312, the processors 306 may first determine one or more characteristics of the second signal including, but not limited to, a signal strength, a phase, an arrival time, a” ) of an echo signal at the mobile device, wherein the echo signal comprises a reflection, from an object, of the first wireless reference signal or a second wireless reference signal of the one or more wireless reference signals (See at least [0013] “While a portion of the transmitted communication signal may be received and processed by the UE as intended, a majority of the transmitted communication signal, i.e., electromagnetic energy of the transmitted communication signal, may be absorbed or reflected by objects in its path, such as air, buildings, trees, terrain, and the like”); 
and providing the position of the object with the mobile device (See at least [0013] “Based on one or more characteristics of the reflected signal relative to the corresponding characteristics of the transmitted communication signal, topographic, or map, data of the surrounding area may be extracted from the reflected signal” ).

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin. One would have been motivated to do so in order to improve or enhance topographical data (See at least [0040] “Because signals at different frequencies have different characteristics, such as dispersion, absorption, reflectivity, and the like, to improve or enhance the topographic data based on the characteristics of a reflected signal”).

The combination of Prevatt and Gapin does not explicitly disclose determining a position of the object based on: a time difference between the first ToA and the second ToA, and the position of the mobile device relative to the network entity. However, Delaveau, in the same or in a similar field of endeavor, discloses:
determining a position of the object based on: a time difference between the first ToA and the second ToA, (See at least Fig. 1[0082] “measuring the instant of arrival t.sub.Ei-C-Rj of the path (E.sub.i-C-R.sub.j) reflected by the aircraft, then its delay .tau..sub.Ei,C,Rj relative to the direct signal from the transmitter Ei, if the latter is received, or else its delay .tau..sub.Ei,C,Rj-.tau..sub.- Ei,Rj relative to the instant of transmission t.sub.Ei of the signal by the transmitter when this instant is known or has been noted beforehand”, [0083] “h) deducing therefrom the position of the aircraft at the intersection of the ellipsoids defined by the foci constituted by the transmitters” Delaveau discloses the use of time difference between the times of arrival of a signal representative of a LOS and an echo.), and the position of the mobile device relative to the network entity (See at least Fig. 1b, [0072] “tau..sub.Ei,Rj is duration of the path between the transmitter Ei and the receiver Rj, D.sub.Ei,Rj is the distance of the path between the transmitter Ei and the receiver Rj)”, [0092] “Other transmitters that can be used are, for example, digital RF transmitters whose characteristics are known by standardization or by preliminary analysis. They have certain properties of synchronization. Their coordinates (position) are, for example, known beforehand or else measured subsequently to the implementation of the method according to the invention.” Delaveau discloses times and distances as relations between receivers and transmitters, and labels. A person having ordinary skill in the art would understand that time and distance are interchangeable measures of position relative to two points. Deleveau further redundantly labels these distances with both units of time and distance.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau. One would have been motivated to do so in order to efficiently process signals (See at least [0032] “The idea of the invention lies notably in the exploitation of the presence of transmitters of certain radio and television broadcasting networks… It uses especially opportunities for the time-related synchronization of signals, as well as efficient source-separation methods”).

Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prevatt, in view of Gapin, in further view of Delaveau, in further view of Zaloom (US 20220014874 A1), hereinafter Zaloom.

Regarding claim 8, the combination of Prevatt, Gapin, and Delaveau, as shown above, discloses all the limitations of claim 1. The combination of Prevatt, Gapin, and Delaveau does not explicitly disclose for each of the one or more wireless reference signals, the timing information comprises: a time at which the respective reference signal is transmitted by the network entity, or a time at which the respective reference signal is expected to be received at the mobile device, or any combination thereof. However, Zaloom, in the same or in a similar field of endeavor, discloses for each of the one or more wireless reference signals, the timing information comprises: a time at which the respective reference signal is transmitted by the network entity (See at least [0107] “Upon the activation of the AWR transceiver by a AWI station, the AWR transceiver broadcasts its ID number, its transmitted signal strength, and time-stamped time of transmission”), or a time at which the respective reference signal is expected to be received at the mobile device, or any combination thereof. The elements mapped to in the above rejection are steps that must be performed, the additional elements are not required for the claim to be rejected by prior art. Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau with the system of time monitoring disclosed by Zaloom. One would have been motivated to do so in order to efficiently track multiple objects (See at least [0083] “for the simultaneous efficient tracking of multiple objects in motion or stationary”). 

Regarding claim 10, the combination of Prevatt, Gapin, and Delaveau, as shown above, discloses all the limitations of claim 1. The combination of Prevatt, Gapin, and Delaveau does not explicitly disclose providing the position of the object with the mobile device comprises providing the position of the object to an application executed by the mobile device. However, Zaloom, in the same or in a similar field of endeavor, discloses providing the position of the object with the mobile device comprises providing the position of the object to an application executed by the mobile device (See at least [0045] “The ATPS can be habilitated for many applications such as autonomous vehicles like airborne drones and self-drive automobiles, data off-loading from autonomous vehicles, smart parking, pedestrians with disabilities, social mobile gaming applications where game-play is dependent upon precise geo-location” Zaloom discloses an Autonomous Transceiver Positioning System (ATPS) that may be used for mobile applications such as for gaming applications that are dependent on precise geo-location), or a time at which the respective reference signal is expected to be received at the mobile device, or any combination thereof. The elements mapped to in the above rejection are steps that must be performed, the additional elements are not required for the claim to be rejected by prior art. Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau with the mobile application system disclosed by Zaloom. One would have been motivated to do so in order to efficiently track multiple objects (See at least [0083] “for the simultaneous efficient tracking of multiple objects in motion or stationary”). 

Regarding dependent claims 19 and 21, applicant recites limitations of the same or substantially the same scope as claims 8 and 10. Accordingly, claims 19 and 21 are rejected in the same or substantially the same manner as claim 8 and 10, shown above.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Prevatt, in view of Gapin, in further view of Delaveau, in further view of Szigeti (US 20210356279 A1), hereinafter Szigeti. 

Regarding claim 11, the combination of Prevatt, Gapin, and Delaveau, as shown above, discloses all the limitations of claim 1. The combination of Prevatt, Gapin, and Delaveau does not explicitly disclose prior to receiving the configuration from the server, sending a request to the server to perform the RF sensing. However, Szigeti, in the same or in a similar field of endeavor, discloses prior to receiving the configuration from the server, sending a request to the server to perform the RF sensing (See at least [0051] “Autonomous car. An autonomous car (also known as a driverless car, self-driving car, or robotic car) is a vehicle that is capable of sensing its environment and navigating without human input. Autonomous cars use a variety of techniques to detect their surroundings, such as radar, laser light, GPS” [0380] “Any device herein may serve as a client device in the meaning of client/server architecture, commonly initiating requests for receiving services, functionalities, and resources, from other devices (servers or clients)” Szigeti discloses that a driverless car may operate as a client device to a server, which may initiate requests for receiving services, such as for environmental sensing using RF technologies). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the method of performing radio frequency (RF) sensing disclosed by Prevatt with the system of reflected signal disclosed by Gapin with the system of signal processing disclosed by Delaveau with the initialization system disclosed by Szigeti. One would have been motivated to do so in order to enhance the safety of users (See at least [0062] “Advanced driver assistance systems (ADAS) are developed to automate/adapt/enhance vehicle systems for safety and better driving”).

Regarding dependent claim 22, applicant recites limitations of the same or substantially the same scope as claim 11. Accordingly, claim 22 is rejected in the same or substantially the same manner as claim 11, shown above.

Response to Arguments
Applicant’s arguments regarding 35 U.S.C 103 filed 09/27/2022 have been fully considered are persuasive. Therefore claims 1-30 are re-considered and rejected for reasons provided above in this second non-final rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648